DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains more the 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites limitation " provide data related to the second screen to the external output device through the connector for the external output device to display the second screen," in lines 17-19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites limitation "wherein the instructions cause the processor in the second operation to provide a request for the second MAC address to the docking device, and after providing the request, receive the second MAC address from the 
Claim 9 recites limitation " providing data associated with the second screen to the external output device through the connector for the external output device to display the second screen," in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites limitation " wherein the second operation, further comprises, providing a request for the second MAC address to the docking device; and after providing the request, receiving the second MAC address from the docking device" in lines 2-5.  There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 2-6, 8 10-13 are rejected as being dependent on the rejected base claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2015/0138094) in view of Lo et al (US Pub 2015/0052278) and KO et al (US Pub 2016/0198402).

Kim discloses an electronic device (fig. 1; electronic apparatus 100) comprising: 
a housing (a whole electronic apparatus 100); 
a display exposed through a first portion of the housing; (fig. 1; discloses electronic apparatus comprises a user interface exposed on front side of the housing; par 0064; discloses Referring to FIG. 4, the electronic apparatus 100 according to an exemplary embodiment may consist of a communication interface 110, a user interface 120. the electronic apparatus 100 may be tablet PC, mobile phone, smart phone, PMP, MP3 player, etc.  Thus the a first portion is a display of tablet PC, mobile phone, smart phone for displaying the image),
 a wireless communication circuit disposed inside the housing; (fig. 4; communication interface 110; par 0064; discloses the electronic apparatus 100 according to an exemplary embodiment may consist of a communication interface 110);
 an electrical connector exposed through a second portion of the housing; (par 0077; discloses the electronic apparatus 100 may include a connector that can be connected to the docking apparatus 200 physically/electrically; fig. 3; discloses electronic device 100 docked with the docking apparatus 200);
 a processor electrically connected to the display, the communication circuit and the electrical connector (fig. 4; discloses the controller 150 (i.e processor) is electrically connected to the user interface120, communication interface 110.  It is clear the processor 150 connected to the display of the mobile phone so that it can display an image) ; and
(fig. 4; discloses the controller 150 (i.e processor) is electrically connected to the storage 130; 0088; discloses communication interface 110 (specifically, a dock connector) is formed to connect the electronic apparatus 100 to the docking apparatus 200) wherein the memory stores instructions (par 0075; discloses the storage 130 may store a program to drive the electronic apparatus 100) that, when executed, cause the processor to, display, in a first operation, (see par 0065; discloses electronic apparatus 100 has a plurality of operation states. Herein, the plurality of operation states includes a first operation state (that is, a tablet state) where an image is displayed only on a touch screen of the electronic apparatus 100), a first screen including a plurality of icons (see fig. 6; discloses UI comprises plurality of icons), in a first format, representing a plurality of application programs on the display based on that the electronic device is not connected to an external display device, (par 0066; discloses the first operation state is a state where the electronic apparatus 100 is not connected to the docking apparatus 200 and thus, an image can be displayed only on one touch screen of the electronic apparatus 100.) and
 render, in a second operation, (see par 0065; discloses  a second operation state (that is, a notebook state) where the electronic apparatus 100 is connected to the docking apparatus 200 ) a second screen including the plurality of icons in a second format, (par 0067; discloses the second operation state is a state where the electronic apparatus 100 is connected to the docking apparatus 200 and thus, an image may be displayed on the display 220 of the docking apparatus 200; par 0073; discloses  the user interface 120 may cause various information provided by the electronic apparatus 100 to be displayed on the docking apparatus 200 through the communication interface 110; par 0102; discloses  FIG. 6 is a view illustrating a touch screen in the first dual display state and an example of a user interface window which can be displayed on a display) provide data related to the second screen to the external output device through the connector for the external output device to display the second screen, (par 0098; discloses the dock connector 210 may receive an image from the electronic apparatus 100, and transmit the received image to the display 220) and connect the electronic device to the wired LAN through the electrical connector while an external docking device is connected to a wired local area network (LAN) when the electronic device is inserted into the external docking device using the electrical connector and connected to the external output device through the external docking device (par 0057; discloses  the docking apparatus 200 may be connected to an external Internet network via cable LAN);
Kim discloses connecting the electronic device to an external apparatus either wired LAN or wireless LAN  through the electrical connector (par 0069; discloses  connecting the electronic apparatus 100 to an external apparatus via Local Area Network (LAN) and Internet network but also a wireless communication) , but does not teach using a first media access control (MAC) address shared with an external device;
Lo discloses a docking apparatus for connecting mobile electronic device and method for connecting the mobile electronic device to the external network via the docking apparatus (par 0008); Lo discloses connecting the electronic device to the wireless LAN using a first media access control (MAC) address (par 0024; discloses the step of establishing a wireless connection between the mobile electronic device 110 and the wireless communication module 153 of the dock apparatus 150 according to the first parameter is shown. In one embodiment, if the MAC address of the mobile electronic device 110 is not in the permit list of the dock apparatus 150, the wireless connection will not be established between the dock apparatus 150 and the mobile electronic device 110; );
Therefore it would have been obvious to one having ordinary skill in the art to use the method of connecting the electronic device to the external device using the MAC address of LO to connect the electronic device to a wired or wireless LAN via the docking apparatus of Kim by verifying if the MAC address of the electronic device is in the permit list of the docking apparatus in order to prevent any unauthorized device from using the docking station to connect to the wired LAN via the docking station;
Kim as modified by Lo don’t expressly disclose the first media access control (MAC) address shared with an external device;
KO discloses the first media access control (MAC) address shared with an external device (par 0127; discloses receiving MAC address information regarding at least one or more terminal registered to a second AP device on the same network from a server to manage MAC address information registered to the AP device; see par 0152 as well)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo to store the registered MAC addresses in the server as disclosed by KO in order to prevent the need for docking station to maintain the registered MAC address list. Further the memory requirement of 


With respect to claim 2, Kim as modified by Lo and KO discloses wherein the connector includes a universal serial bus (USB) connector (Kim; par 0088; discloses the communication interface 110 (specifically, a dock connector) is formed to connect the electronic apparatus 100 to the docking apparatus 200, and may be connected through a serial interface method such as USB).

With respect to claim 4, Kim as modified by Lo and KO further discloses wherein the instructions cause the processor further to generate the first MAC address using a WiFi MAC address (Lo; Par 0022; discloses the first parameter is used to establish a wireless connection with the mobile electronic device 110 via the wireless communication module 153, and the display data is transferred to the display device 120 to be displayed. The first parameter at least includes the Media Access Control (MAC) address);
Therefore it would have been obvious to one having ordinary skill in the art to generate the WIFI MAC address as disclosed by LO to establish connection between the electronic device and external device as disclosed by Kim as modified by Lo and KO in a wired or wireless manner so as to prevent any unauthorized device from using the docking station to connect to the wired LAN via the docking station.
.

With respect to claim 6, Kim as modified by Lo and KO teaches the electronic device of claim 1.  Kim further  teaches wherein the instructions cause the processor, in the second operation, to connect the electronic device to the external device via wired or wireless manner (par 0069; discloses connecting the electronic apparatus 100 to an external apparatus via not only Local Area Network (LAN) and Internet network but also a wireless communication method); but Kim doesn’t teach disclose receiving a second MAC address stored in the docking device from the docking device, and after receiving the second MAC address, cause the docking device to use the first MAC address to connect to LAN;
KO discloses using a second MAC address stored in the docking device and cause the docking device to use the first MAC address to connect to LAN; (KO;  par 0077; discloses the AP device may compare MAC address information (interpreted to be first MAC address) regarding the terminal extracted from the connection request to MAC address information registered (interpreted to be second MAC address) to the AP device in advance and determine whether to connect the terminal to the AP device; Hence when the received MAC address matched the registered MAC address, connection is established);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to compare the MAC address received from the device with the registered MAC address and allow/deny the connection based on the result of the comparison as disclosed by KO in order to allow 

With respect to claim 7, Kim as modified by Lo and KO discloses wherein the instructions cause the processor in the second operation to provide a request for the second MAC address to the docking device, and after providing the request, receive the second MAC address from the docking device (Ko; par 0048; discloses In operation 220, the AP device may receive a connection request to the AP device from a terminal. Here, the connection request may include MAC address information regarding the terminal; par 0051; discloses In operation 230, the AP device may compare the MAC address information regarding the terminal extracted from the connection request received in the operation 220 to the MAC address information registered (interpreted to be second MAC Address) in the operation 210 and determine whether to connect the terminal to the AP device.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to receive MAC address in response to the request and compare the MAC address with the registered MAC address and allow/deny the connection based on the result of the comparison as disclosed by KO in order to allow connection to devices whose MAC address are pre-registered and deny connection to device whose MAC address are not pre-registered.

With respect to claim 9, Kim discloses a method of the electronic device, comprising: a first operation performed based on that the electronic device is not par 0055; discloses  the electronic apparatus 100 operates in a tablet state (or performs tablet functions) when it is not connected to the docking apparatus 200) and a second operation performed while an external docking device is connected to a wired local area network (LAN) when the electronic device is inserted into the external docking device using a connector (par 0057; discloses the docking apparatus 200 may be connected to an external Internet network via cable LAN) and connected to the external output device through the external docking device, (par 0055; discloses  the electronic apparatus 100 may operate in a dual display state (or dual display function) or a notebook state (or notebook function) according to a user's controlling method when it is connected to the docking apparatus 200; par 0067; discloses the second operation state is a state where the electronic apparatus 100 is connected to the docking apparatus 200 and thus, an image may be displayed on the display 220 of the docking apparatus 200) wherein the first operation includes displaying a first screen including a plurality of icons representing a plurality of application programs in a first format, (par 0066; discloses The first operation state is a state where the electronic apparatus 100 is not connected to the docking apparatus 200 and thus, an image can be displayed only on one touch screen of the electronic apparatus 100; fig. 6; discloses UI may include plurality of icons) and the second operation includes, rendering a second screen including the plurality of icons in a second format; ( par 0073; discloses  the user interface 120 may cause various information provided by the electronic apparatus 100 to be displayed on the docking apparatus 200 through the communication interface 110; par 0102; discloses  FIG. 6 is a view illustrating a touch screen in the first dual display state and an example of a user interface window which can be displayed on a display) providing data associated with the second screen to the external output device through the connector for the external output device to display the second screen;(par 0098; discloses the dock connector 210 may receive an image from the electronic apparatus 100, and transmit the received image to the display 220);
Kim discloses connecting the electronic device to an external apparatus either wired LAN or wireless LAN  through the electrical connector (par 0069; discloses  connecting the electronic apparatus 100 to an external apparatus via Local Area Network (LAN) and Internet network but also a wireless communication) , but does not teach using a first media access control (MAC) address shared with an external device;
Lo discloses a docking apparatus for connecting mobile electronic device and method for connecting the mobile electronic device to the external network via the docking apparatus (par 0008); Lo discloses connecting the electronic device to the wireless LAN using a first media access control (MAC) address (par 0024; discloses the step of establishing a wireless connection between the mobile electronic device 110 and the wireless communication module 153 of the dock apparatus 150 according to the first parameter is shown. In one embodiment, if the MAC address of the mobile electronic device 110 is not in the permit list of the dock apparatus 150, the wireless connection will not be established between the dock apparatus 150 and the mobile electronic device 110; );
 LO to connect the electronic device to a wired or wireless LAN via the docking apparatus of Kim by verifying if the MAC address of the electronic device is in the permit list of the docking apparatus in order to prevent any unauthorized device from using the docking station to connect to the wired LAN via the docking station;
Kim as modified by Lo don’t expressly disclose the first media access control (MAC) address shared with an external device;
KO discloses the first media access control (MAC) address shared with an external device (par 0127; discloses receiving MAC address information regarding at least one or more terminal registered to a second AP device on the same network from a server to manage MAC address information registered to the AP device; see par 0152 as well)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo to store the registered MAC addresses in the server as disclosed by KO in order to prevent the need for docking station to maintain the registered MAC address list. Further the memory requirement of the docking station would be lower when the registered MAC addresses are stored in the server.

With respect to claim 10, Kim as modified by Lo and KO wherein the connector includes a universal serial bus (USB) connector (Kim; par 0088; discloses the communication interface 110 (specifically, a dock connector) is formed to connect the electronic apparatus 100 to the docking apparatus 200, and may be connected through a serial interface method such as USB).

With respect to claim 12, Kim as modified by Lo and KO further discloses further comprising, generating the first MAC address using a WiFi MAC address (Lo; Par 0022; discloses the first parameter is used to establish a wireless connection with the mobile electronic device 110 via the wireless communication module 153, and the display data is transferred to the display device 120 to be displayed. The first parameter at least includes the Media Access Control (MAC) address);
Therefore it would have been obvious to one having ordinary skill in the art to generate the WIFI MAC address as disclosed by LO to establish connection between the electronic device and external device as disclosed by Kim as modified by Lo and KO in a wired or wireless manner so as to prevent any unauthorized device from using the docking station to connect to the wired LAN via the docking station;

With respect to claim 13, Kim as modified by Lo and KO the method of claim 9.  Kim further teaches wherein the instructions cause the processor, in the second operation, to connect the electronic device to the external device via wired or wireless manner (par 0069; discloses connecting the electronic apparatus 100 to an external apparatus via not only Local Area Network (LAN) and Internet network but also a wireless communication method); but  Kim doesn’t disclose receiving a second MAC address 
KO discloses using a second MAC address stored in the docking device and cause the docking device to use the first MAC address to connect to LAN; (KO;  par 0077; discloses the AP device may compare MAC address information (interpreted to be first MAC address) regarding the terminal extracted from the connection request to MAC address information registered (interpreted to be second MAC address) to the AP device in advance and determine whether to connect the terminal to the AP device; Hence when the received MAC address matched the registered MAC address, connection is established)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to compare the MAC address received from the device with the registered MAC address and allow/deny the connection based on the result of the comparison as disclosed by KO in order to allow connection to devices whose MAC address are pre-registered and deny connection to device whose MAC address are not pre-registered.

With respect to claim 14, Kim as modified by Lo and KO discloses wherein the second operation, further comprises, providing a request for the second MAC address to the docking device; and after providing the request, receiving the second MAC address from the docking device (Ko; par 0048; discloses In operation 220, the AP device may receive a connection request to the AP device from a terminal. Here, the connection request may include MAC address information regarding the terminal; par 0051; discloses In operation 230, the AP device may compare the MAC address information regarding the terminal extracted from the connection request received in the operation 220 to the MAC address information registered (interpreted to be second MAC Address) in the operation 210 and determine whether to connect the terminal to the AP device.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to receive MAC address in response to the request and compare the MAC address with the registered MAC address and allow/deny the connection based on the result of the comparison as disclosed by KO in order to allow connection to devices whose MAC address are pre-registered and deny connection to device whose MAC address are not pre-registered.

With respect to claim 15, Kim discloses a non-transitory computer-readable storage medium storing one or more programs for performing the steps of: (par 0119; discloses present general inventive concept, as described above, can also be embodied as computer-readable codes on a computer-readable medium) performing a first operation based on that an electronic device is not connected to an external output device; (par 0055; discloses  the electronic apparatus 100 operates in a tablet state (or performs tablet functions) when it is not connected to the docking apparatus 200) and performing a second operation while an external docking device is connected to a wired local area network (LAN) when the electronic device is par 0057; discloses the docking apparatus 200 may be connected to an external Internet network via cable LAN) and connected to the external output device through the docking device, (par 0055; discloses  the electronic apparatus 100 may operate in a dual display state (or dual display function) or a notebook state (or notebook function) according to a user's controlling method when it is connected to the docking apparatus 200; par 0067; discloses the second operation state is a state where the electronic apparatus 100 is connected to the docking apparatus 200 and thus, an image may be displayed on the display 220 of the docking apparatus 200) wherein the first operation includes displaying a first screen including a plurality of icons representing a plurality of application programs in a first format, (par 0066; discloses The first operation state is a state where the electronic apparatus 100 is not connected to the docking apparatus 200 and thus, an image can be displayed only on one touch screen of the electronic apparatus 100; fig. 6; discloses UI may include plurality of icons) and the second operation includes, rendering a second screen including the plurality of icons in a second format, ( par 0073; discloses  the user interface 120 may cause various information provided by the electronic apparatus 100 to be displayed on the docking apparatus 200 through the communication interface 110; par 0102; discloses  FIG. 6 is a view illustrating a touch screen in the first dual display state and an example of a user interface window which can be displayed on a display) providing data associated with the second screen to the external output device through the connector so that the external output device displays the second screen (par 0098; discloses the dock connector 210 may receive an image from the electronic apparatus 100, and transmit the received image to the display 220);
Kim discloses connecting the electronic device to an external apparatus either wired LAN or wireless LAN  through the electrical connector (par 0069; discloses  connecting the electronic apparatus 100 to an external apparatus via Local Area Network (LAN) and Internet network but also a wireless communication) , but does not using a first media access control (MAC) address shared with an external device;
Lo discloses a docking apparatus for connecting mobile electronic device and method for connecting the mobile electronic device to the external network via the docking apparatus (par 0008); Lo discloses connecting the electronic device to the wireless LAN using a first media access control (MAC) address (par 0024; discloses the step of establishing a wireless connection between the mobile electronic device 110 and the wireless communication module 153 of the dock apparatus 150 according to the first parameter is shown. In one embodiment, if the MAC address of the mobile electronic device 110 is not in the permit list of the dock apparatus 150, the wireless connection will not be established between the dock apparatus 150 and the mobile electronic device 110; );
Therefore it would have been obvious to one having ordinary skill in the art to use the method of connecting the electronic device to the external device using the MAC address of LO to connect the electronic device to a wired or wireless LAN via the docking apparatus of Kim by verifying if the MAC address of the electronic device is in the permit list of the docking apparatus in order to prevent any unauthorized device from using the docking station to connect to the wired LAN via the docking station;
Kim as modified by Lo don’t expressly disclose the first media access control (MAC) address shared with an external device;
KO discloses the first media access control (MAC) address shared with an external device (par 0127; discloses receiving MAC address information regarding at least one or more terminal registered to a second AP device on the same network from a server to manage MAC address information registered to the AP device; see par 0152 as well)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo to store the registered MAC addresses in the server as disclosed by KO in order to prevent the need for docking station to maintain the registered MAC address list. Further the memory requirement of the docking station would be lower when the registered MAC addresses are stored in the server.

Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2015/0138094) in view of Lo et al (US Pub 2015/0052278), KO et al (US Pub 2016/0198402) and Momchilov et al (US Pub 2017/0339564).

With respect to claim 3, Kim as modified by Lo and KO discloses generate the first MAC address (Lo; par 0022; discloses After physical connecting of the mobile electronic device 110, the necessary protocol exchange can be proceeded by the dock apparatus 150 and the mobile electronic device 110 to commence connection in the physical layer. Then, the control module 152 retrieves a first parameter and a display data of the mobile electronic device 110 via the connection port module 151. In one embodiment, the wireless communication module 153 complies with IEEE 802.11 specifications, and the first parameter at least includes the Media Access Control (MAC) address which complies with IEEE 802.11 specifications); 
Kim as modified by Lo and KO don’t expressly disclose wherein the instructions cause the processor further to receive mobile device management (MDM) information from the external device, (Momchilov; par 0006; discloses smart access can be designed to leverage rich mobile device management (MDM) and/or mobile application management (MAM) end point analysis functionality on mobile devices to provide enhanced security par 0008; discloses  a computing platform having at least one processor, a memory, and a communication interface may receive, via the communication interface, end point analysis information from a mobile device. Subsequently, the computing platform may determine, based on one or more smart access policies and the end point analysis information received from the mobile device, whether to restrict availability of a hosted high definition experience (HDX) application or one or more specific HDX session features to the mobile device) and generate the first MAC address in response to receiving the MDM information (par 0151; discloses Receiver may obtain a unique device ID, such as a MAC address or an autonomously generated persistent secret shared between the two apps. In an MAM only mode, the unique device ID may be obtained via the MDX vault or Shared Secret Vault (SSV) or another API. In an MDM only mode, the unique device ID may be generated by either WH or XMS and exchanged. Then it may be pushed to Receiver via an MDM property);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to generate the MAC address based on the end point analysis information associated with the enrolled device based on the mobile device management policy enforcement scheme as disclosed by Momchilov in order to enhance the security by preventing hacked devices from getting access to other devices.

With respect to claim 11, Kim as modified by Lo and KO discloses generate the first MAC address (Lo; par 0022; discloses After physical connecting of the mobile electronic device 110, the necessary protocol exchange can be proceeded by the dock apparatus 150 and the mobile electronic device 110 to commence connection in the physical layer. Then, the control module 152 retrieves a first parameter and a display data of the mobile electronic device 110 via the connection port module 151. In one embodiment, the wireless communication module 153 complies with IEEE 802.11 specifications, and the first parameter at least includes the Media Access Control (MAC) address which complies with IEEE 802.11 specifications); 
Kim as modified by Lo and KO don’t expressly disclose receiving mobile device management (MDM) information from the external device, (par 0006; discloses smart access can be designed to leverage rich mobile device management (MDM) and/or mobile application management (MAM) end point analysis functionality on mobile devices to provide enhanced security par 0008; discloses  a computing platform having at least one processor, a memory, and a communication interface may receive, via the communication interface, end point analysis information from a mobile device. Subsequently, the computing platform may determine, based on one or more smart access policies and the end point analysis information received from the mobile device, whether to restrict availability of a hosted high definition experience (HDX) application or one or more specific HDX session features to the mobile device) and generating the first MAC address in response to receiving the MDM information (par 0151; discloses Receiver may obtain a unique device ID, such as a MAC address or an autonomously generated persistent secret shared between the two apps. In an MAM only mode, the unique device ID may be obtained via the MDX vault or Shared Secret Vault (SSV) or another API. In an MDM only mode, the unique device ID may be generated by either WH or XMS and exchanged. Then it may be pushed to Receiver via an MDM property);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to generate the MAC address based on the end point analysis information associated with the enrolled device based on the mobile device management policy enforcement scheme as disclosed by Momchilov.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2015/0138094) in view of Lo et al (US Pub 2015/0052278), KO et al (US Pub 2016/0198402) and YEOM et al (US Pub 2016/0366708).

With respect to claim 5, Kim as modified by Lo and KO don’t expressly disclose wherein the instructions cause the processor to generate the first MAC address by processing the WiFi MAC address with a bit masking algorithm;
YEOM discloses an electronic device and connection method thereof where the processor to generate the first MAC address by processing the WiFi MAC address with a bit masking algorithm (par 0118; discloses the second electronic device 320 may directly generate a virtual MAC address (K). For example, the second electronic device 320 may generate the virtual MAC address (K) by using a unique MAC address (A) of the second electronic device. For example, the second electronic device 320 may generate the virtual MAC address (K) by using the unique MAC address (A) and a preset number of masking bits. The second electronic device 320 may generate the virtual MAC address (K) by applying a MAC address masking function to the unique MAC address (A) according to the preset number of masking bits);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to generate the MAC address according to a preset number of masking bits and use the virtual AMC address to establish connections with other devices as disclosed by YEOM in order to protect . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2015/0138094) in view of Lo et al (US Pub 2015/0052278), KO et al (US Pub 2016/0198402) and Tsuchiya et al (US Pub 2017/0279988).

With respect to claim 8, Kim as modified by Lo and KO don’t expressly disclose wherein the instructions cause the processor in the second operation to display a user interface (UI) including at least a portion of the first MAC address on the display;
Tsuchiya discloses an information processing apparatus capable of wireless communication with a terminal (par 0001); Tsuchiya discloses displaying a user interface (UI) including at least a portion of the first MAC address on the display; (par 0069; discloses  the screens 1020, 1030, and 1040 display a registered name if a connected mobile terminal is registered to the already registered device list 301. Also, a MAC address is displayed if the mobile terminal is not registered (“XX:XX:XX:XX:XX:XX” of the screens 1020, 1030, and 1040));
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim as modified by Lo and KO to display the MAC address on the screen when the MAC address is not registered along with the communication history and state of communication as disclosed by Tsuchiya in order to 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUJIT SHAH/Examiner, Art Unit 2624

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691